IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA : No. 177 MM 2014
AND PA DEPARTMENT OF         :
CORRECTIONS,                 :
                             :
               Respondents   :
                             :
                             :
            v.               :
                             :
                             :
KEITH SILFIES,               :
                             :
               Petitioner    :


                                    ORDER



PER CURIAM

      AND NOW, this 11th day of December, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Motion for Bail are DENIED.